Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a couch comprising a transformable couchtop and movable couchtop as claimed in the instant claim 1 in association with the remaining claim features. Applied reference Bonutti (US-5,577,503) discloses a single couchtop that moves i.e. Bonutti discloses a couch top (10) which is transformable but not another movable couchtop that supports the transformable couchtop (10).

As to claims 2, 3, 7, 8, and 14-16, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

As to independent claim 4, the claim is allowed because the closest prior art Bonutti fails to disclose/suggest further functional feature of the processing circuitry as set forth in the last paragraph of the claim. In the preceding final Office action, the claim (claim 4) was objected to for being dependent upon a rejected base claim (2) but was indicated allowable if written in independent form. The claim is now written in independent form and being allowed upon completing due diligence. 

As dependent claims 5 and 6, these claims are allowed because each of these claims depends from the allowed independent claim 4.

As to independent claim 9, the claim is allowed because the closest prior art Bonutti fails to disclose/suggest to set a transformation controlled region as detailed in the claim (claim 9), so that a ratio of a length of the transformation controlled region with respect to a coil length of the receiver coil becomes a predetermined value. In the preceding final Office action, the claim (claim 9) was objected to for being dependent upon a rejected base claim (claim 7) but was indicated allowable if written in independent form. The claim is now written in independent form and being allowed upon completing due diligence.

As to dependent claim 10, the claim is allowed because the claim depends from the allowed independent claim 9.

As to independent claim 11, the claim is allowed because the closest prior art Bonutti fails to disclose/suggest a magnetic resonance imaging device comprising a couch having a transformable couchtop and a processing circuitry configured to set a transformation controlled region and the processing circuitry is further configured to set, as the transformation controlled region, a range within which additional regions are added, in an advancing direction of the transformable couchtop, at positions in front of and behind a region determined based on a coil length of the receiver coil, as stated in the claim in association with the remaining claim features. In the preceding final Office action, the claim (claim 11) was objected to for being dependent upon a rejected base claim (claim 7) but was indicated allowable if written in independent form. The claim is now written in independent form and being allowed upon completing due diligence.

As to claim 12, the claim is allowed because the claim depends from allowed independent claim 11.

As to independent claim 13,the claim is allowed because the closest prior art Bonutti fails to disclose/suggest a magnetic resonance imaging device comprising a couch having a transformable couchtop and a processing circuitry as detailed in the claim and the processing circuitry is further configured to present, to an operator, information indicating a range of transformation controlled region set for the transformable couchtop, and to accept, from the operator, an instruction of causing the transformable couchtop to be transformed within a range excluding the transformation controlled region, as stated in the claim in association with the remaining claim features. . In the preceding final Office action, the claim (claim 13) was objected to for being dependent upon a rejected base claim (claim 7) but was indicated allowable if written in independent form. The claim is now written in independent form and being allowed upon completing due diligence.

As to independent claim 17, the claim is allowed because the claim contains subject matter like that of independent claim 1 for which claim 1 is found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852